           Case 6:19-cv-01133-JTM Document 18 Filed 09/29/20 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS



C.D.M.,1
                 Plaintiff,

v.                                                                   Case No. 19-1133-JTM

ANDREW SAUL,
Commissioner of Social Security,
           Defendant.



                                   MEMORANDUM AND ORDER



      C.D.M. applied for Disability Insurance Benefits (DIB) under Title II of the Social

Security Act, 42 U.S.C. §§ 401-433 on May 20, 2016. The Commissioner of Social Security

denied her application on August 12, 2016 upon initial review (Tr. 61-70) and upon

reconsideration on December 22, 2016 (Tr. 72-83), and C.D.M. sought review by an

Administrative Law Judge (ALJ). Following a hearing on April 4, 2018 (Tr. 3-43), the

ALJ determined that C.D.M. was not disabled within the meaning of the Act. (Tr. 31-59).

The decision of the Commissioner became final when the Appeals Council declined

C.D.M.’s request for review on March 18, 2019. (Tr. 4-6).

      C.D.M. then filed this appeal, raising four arguments. She contends that the ALJ

failed to properly assess her fibromyalgia and associated subjective symptoms, that the



      1
          Consistent with District policy, the court uses plaintiff’s initials to preserve privacy interests.
         Case 6:19-cv-01133-JTM Document 18 Filed 09/29/20 Page 2 of 7




ALJ’s RFC is not supported by substantial evidence and his analysis was flawed, and

the ALJ’s subjective symptom analysis was flawed.

      Plaintiff-claimant C.D.M. was born on December 27, 1972, and has stated that she

became disabled beginning March 1, 2014 due to degeneration in her spine, sciatica,

muscle spasm, nerve problems, and high cholesterol (Tr. 193-94, 225. She has a high

school education, and has previously worked assistant as café manager, telephone

catalog call taker, lead appointment seller, and fast food manager.

      The ALJ found that C.D.M. had the severe impairments of multilevel

degenerative   disc   disease   with   radiculopathy,   somatic   dysfunction,   obesity,

degenerative disc disease of the right foot, and fibromyalgia. She also suffers from

hypercholesteremia and diabetes, but these are well managed with treatment and do

not limit her ability to work. (Tr. 19). None of C.D.M.’s impairments meet the listed

impairments of 20 CFR Part 404, Subpart P, Appendix 1. Ultimately, the ALJ found,

C.D.M. has the residual functional capacity (RFC) to perform light work as defined in 20

CFR § 404.1567(b), with the limitations that she can stand and walk in combination up

to four hours; cannot climb ladders, ropes, or scaffolds; only occasionally balance,

stoop, kneel, crouch, crawl, and climb ramps or stairs; avoid concentrated exposure to

extreme cold weather and temperatures and vibration; should shift position between

sitting and standing as frequently as every half hour without loss of productivity; and

can frequently handle and finger with the nondominant left upper extremity. This RFC

would preclude C.D.M. from returning to her prior work, but would allow her work at



                                            2
         Case 6:19-cv-01133-JTM Document 18 Filed 09/29/20 Page 3 of 7




sedentary, unskilled jobs, including such as call out operator (DOT 237.367-014), order

clerk (DOT 209.567-014), and dowel inspector (DOT 669.687-014).

       The detailed facts of the case, which are incorporated herein, are set forth

independently in the ALJ’s opinion, and the briefs of C.D.M. (Dkt. 13, at 3-8) and the

Commissioner (Dkt. 16, at 1-4).

       Under the Act, the court takes as conclusive the factual findings of the

Commissioner so long as these are “supported by substantial evidence.” 42 U.S.C. §

405(g). The court thus looks to whether those factual findings have such support, and

whether the ALJ applied the correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084

(10th Cir. 2007). “Substantial evidence” means “more than a scintilla, but less than a

preponderance; in short, it is such evidence as a reasonable mind might accept to

support the conclusion.” Barkley v. Astrue, 2010 WL 3001753, *1 (D. Kan. July 28, 2010)

(citing Castellano v. Sec’y of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994)). In

making this determination, the court must “neither reweigh the evidence nor substitute

[its] judgment for that of the [Commissioner].” Bowman v. Astrue, 511 F.3d 1270, 1272

(10th Cir. 2008) (quoting Casias v. Sec’y of Health & Human Servs., 933 F.3d 799, 800 (10th

Cir. 1991)).

       A claimant is disabled if he or she suffers from “a physical or mental

impairment” which stops the claimant “from engaging in substantial gainful activity

and is expected to result in death or to last for a continuous period of at least twelve

months.” Brennan v. Astrue, 501 F.Supp.2d 1303, 1306-07 (D. Kan. 2007) (citing 42 U.S.C.

§ 423(d)). This impairment “must be severe enough that she is unable to perform her

                                              3
         Case 6:19-cv-01133-JTM Document 18 Filed 09/29/20 Page 4 of 7




past relevant work, and further cannot engage in other substantial gainful work existing

in the national economy, considering her age, education, and work experience.” Barkley,

2010 WL 3001753, *2 (citing Barnhart v. Walton, 535 U.S. 212, 217-22 (2002)).

       Pursuant to the Act, the Social Security Administration has established a five-

step sequential evaluation process for determining whether an individual is disabled.

Wilson v. Astrue, 602 F.3d 1136, 1139 (10th Cir. 2010); see also 20 C.F.R. § 404.1520(a). The

steps are designed to be followed in order. If it is determined, at any step of the

evaluation process, that the claimant is or is not disabled, further evaluation under a

subsequent step is unnecessary. Barkley, 2010 WL 3001753, at *2.

       The first three steps of the sequential evaluation require the Commissioner to

assess: (1) whether the claimant has engaged in substantial gainful activity since the

onset of the alleged disability; (2) whether the claimant has a severe, or combination of

severe, impairments; and (3) whether the severity of those impairments meets or equals

a designated list of impairments. Lax, 489 F.3d at 1084; see also Barkley, 2010 WL 3001753,

*2 (citing Williams v. Bowen, 844 F.2d 748, 751 (10th Cir. 1988)). If the impairment does

not meet or equal one of these designated impairments, the ALJ must then determine

the claimant’s residual functional capacity, which is the claimant’s ability “to do

physical and mental work activities on a sustained basis despite limitations from her

impairments.” Barkley, 2010 WL 3001753, *2; see also 20 C.F.R. §§ 404.1520(e), 404.1545.

       Upon assessing the claimant’s RFC, the Commissioner moves on to steps four

and five, which require the Commissioner to determine whether the claimant can either

perform his or her past relevant work or whether he or she can generally perform other

                                             4
         Case 6:19-cv-01133-JTM Document 18 Filed 09/29/20 Page 5 of 7




work that exists in the national economy, respectively. Barkley, 2010 WL 3001753, *2

(citing Williams, 844 F.2d at 751). The claimant bears the burden in steps one through

four to prove a disability that prevents performance of his or her past relevant work.

Lax, 489 F.3d at 1084. The burden then shifts to the Commissioner at step five to show

that, despite his or her alleged impairments, the claimant can perform other work in the

national economy. Id.

       The central argument by the claimant in the present appeal (Dkt. 13, at 1016) is

that the ALJ failed to appropriately assess her fibromyalgia in a manner consistent with

SSR 12-2p, 77 F3d. Reg. 43640-01, 2012 WL 3104869 (2012). The ALJ agreed that C.D.M.’s

fibromyalgia was a severe impairment, but found it had a limited impact on her RFC.

The ALJ noted that C.D.M. claimed “chronic, severe pain and considerable limitations

with virtually any activity,” but the “objective medical findings are quite mild.” (Tr. 21).

The ALJ the reviewed the medical evidence from 2016 and 2017, and concluded that

C.D.M.’s “subjective limitations are considerable disproportionate to [the] objective

medical findings.” (Tr. 22).

       The problem, of course, is that by its nature fibromyalgia is difficult to detect by

objective medical testing. See Romero v. Colvin, 563 Fed.Appx. 618, 621 (10th Cir. 2014).

The government correctly points out (Resp. at 6-7) that to some extent the ALJ’s failure

to more fully discuss the fibromyalgia may be a function of claimant’s own emphasis on

the limiting effects of her other impairments. Still, the issue of fibromyalgia was raised

(Tr. 265), and the ALJ explicitly concluded that the condition was a severe impairment.

But the ALJ failed to apply or even mention SSR 12-2p in his assessment of the claimant.

                                             5
         Case 6:19-cv-01133-JTM Document 18 Filed 09/29/20 Page 6 of 7




       SSR 12-2p recognizes that fibromyalgia is “complex medical condition

characterized primarily by widespread pain in the joints, muscles, tendons, or nearby

soft tissues that has persisted for at least 3 months.” 2012 WL 3104869, at *2. The Ruling

sets forth the two sets of criteria for finding fibromyalgic impairment, including the

existence of tender points, fatigue, and the exclusion of other disorders as the cause of

symptoms. In particular, the Ruling recognizes the importance of longitudinal history,

“because the symptoms of FM can wax and wane so that a person may have “bad days

and good days.’” Id. at *6. The Ruling supplies “a detailed test for determining whether

a person has an impairment of fibromyalgia and for considering fibromyalgia in the

sequential evaluation process.” J.M.V. v. Berryhill, No. 18-1202-JWB, 2019 WL 2393165,

at *4 (D. Kan. June 6, 2019).

       Here, despite some evidence of trigger point sensitivity (Tr. 531-34), the ALJ

failed to apply or discuss SSR 12-2p. The court concludes that the ALJ erred in failing to

apply the Ruling, and cannot under the circumstances of the case find the error was

harmless. Given the evidence in the record, “the application of the standards in SSR 12-

2P could conceivably alter the ALJ’s conclusions about the severity of Plaintiff’s

impairments and her resulting limitations, or the weight the ALJ chooses to attach to

Claimant’s testimony or to medical or non-medical opinions.” See J.M.V., 2019 WL

2393165, at *4-5.

       The court finds that, because this issue requires a remand for the ALJ to consider

the evidence concerning fibromyalgia and its impact on C.D.M.’s claim, the court need

not address her remaining arguments. On remand, the ALJ may reopen the hearing, if

                                            6
         Case 6:19-cv-01133-JTM Document 18 Filed 09/29/20 Page 7 of 7




necessary and reconsider any issues as appropriate in light of the evidence. Nothing in

the court’s opinion is intended to suggest any particular outcome on Plaintiff’s

application.

      IT IS ACCORDINGLY ORDERED this day of September, 2020, that the

Commissioner’s decision is REVERSED and REMANDED. The case is remanded

pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further proceedings in

accordance with this Memorandum and Order.



                                               J. Thomas Marten
                                               J. THOMAS MARTEN, JUDGE




                                           7
